Name: Commission Regulation (EC) No 2622/1999 of 10 December 1999 amending Regulation (EEC) No 388/92 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the French overseas departments (FOD) and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: cooperation policy;  trade;  plant product;  overseas countries and territories
 Date Published: nan

 Avis juridique important|31999R2622Commission Regulation (EC) No 2622/1999 of 10 December 1999 amending Regulation (EEC) No 388/92 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the French overseas departments (FOD) and establishing the forecast supply balance Official Journal L 318 , 11/12/1999 P. 0012 - 0013COMMISSION REGULATION (EC) No 2622/1999of 10 December 1999amending Regulation (EEC) No 388/92 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the French overseas departments (FOD) and establishing the forecast supply balanceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 2(6) thereof,Whereas:(1) the quantities of products eligible for the specific supply arrangements are determined by means of periodic forecast balances which may be revised according to the essential requirements of the market taking into account local production and traditional trade flows;(2) pursuant to Article 2 of Regulation (EEC) No 3763/91, the forecast supply balance of cereal products to the FOD for 1999 was established by Commission Regulation (EEC) No 388/92(3), as last amended by Regulation (EC) No 1387/1999(4). This forecast supply balance for 2000 should be drawn up. Subsequently, Regulation (EEC) No 388/92 should be amended;(3) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EEC) No 388/92 is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 December 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 356, 24.12.1991, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 43, 19.2.1992, p. 16.(4) OJ L 163, 29.6.1999, p. 11.ANNEX"ANNEXCereals supply balance for the French overseas departments (2000)>TABLE>"